Opinion by
Judge Lindsay:
Appellant failed to defend when sued on the note. He seeks to enjoin the collection of the judgment for a defense that existed, and of the existence of which he had full knowledge, before the judgment was rendered. Sec. 14 of the Civil Code of Practice, forbids in express terms the interference of the chancellor in such a state of case. Ross v. Ross, 3 Met. 274.
When the judgment at law shall have been satisfied, appellant may have a cause of action against either the payee in the note, or the owner of the judgment, under the provisions of Sec. 2, Chap. 42, R. S., or of Sec. 2, Chap. 47, Gen. Stat.
Which of these parties will then be liable to him is a matter that cannot properly be determined on this appeal.
Judgment affirmed.